Citation Nr: 0003594	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Determination of a proper initial rating for a residual scar 
from a liver biopsy, currently assigned a zero percent 
evaluation.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1994.  

This matter arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for a residual scar 
from a liver biopsy, effective from September 30, 1994.  The 
veteran filed a timely appeal, contending that the severity 
of his residual scar warranted an initial evaluation in 
excess of 0 percent.  

The veteran also appealed the denial of service connection 
for a liver disorder (claimed as elevated bilirubin and liver 
damage).  A September 1997 RO decision granted service 
connection for Gilbert's Syndrome and assigned a 
noncompensable evaluation.  Therefore, the issue of 
entitlement to service connection for a liver disorder is 
moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residual scar from a liver biopsy is not 
objectively shown to involve pain or tenderness, is not 
superficial, poorly nourished, or have repeated ulceration, 
and does not limit the function of any part.  


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
evaluation for the veteran's residual scar from a liver 
biopsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805, (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
his own behalf.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

The record shows that the veteran underwent a liver biopsy in 
service, and that service connection for the residual scar of 
that liver biopsy was granted by a June 1995 rating decision.  
An initial noncompensable evaluation was assigned, effective 
from September 30, 1994.  The veteran presently contends that 
even though the liver biopsy scar is small, they hinder his 
body building career secondary to the location of the scar.  
Therefore, he contends that an initial compensable evaluation 
is warranted.  

The veteran underwent VA rating examinations in November and 
December 1995. A residual scar from a liver biopsy was noted.  
The diagnosis did not include a reference to the scar.  

The veteran underwent an additional VA fee basis examination 
in May 1999.  The veteran's residual scar from his liver 
biopsy, a small 1.5 centimeter (cm) linear scar without 
fixation, was fairly moveable, and without keloid formation.  
The scar was characterized as slightly hypopigmented in 
nature, but did not show evidence of fatty wasting 
underneath.  The scar did not appear on the attached color 
photograph.  No pain on palpation was noted, and no physical 
limitations were found to result from the veteran's residual 
scar.  The examiner concluded with a diagnosis of a post-
surgical linear scar without squelae.  

The Board has carefully evaluated the above-discussed 
evidence, and concludes that the initially assigned 
noncompensable evaluation for the veteran's residual scar 
from a liver biopsy is appropriate, and that the 
preponderance of the evidence is against assignment of a 
compensable rating under any applicable diagnostic code.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1999), scars 
generally are to be rated based on the limitation of function 
of the affected body part.  In the present case, the 
veteran's residual scar from his liver biopsy is essentially 
asymptomatic, and does not involve any limitation of function 
of any body part.  It is not shown to involve ulceration, 
pain or tenderness, keloid formations, or other fatty or 
tissue degeneration, and does not involve an exposed or 
extensive area of the skin.  Accordingly, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, and 7804 (1999) are not applicable 
here.  

Here, as noted, the veteran's residual biopsy scar is 
asymptomatic.  There are no adverse symptoms associated with 
his scar.  Accordingly, the Board finds no basis upon which 
to grant an initial compensable evaluation for his residual 
scar from a liver biopsy.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented and the veteran's 
contentions, but finds that there has been no showing that 
the residual scar from a liver biopsy has necessitated 
frequent (or any) periods of hospitalization following 
service, has resulted in marked interference with employment, 
or otherwise rendered impracticable the regular schedular 
standards.  In this regard, while the veteran contends that 
his residual scar has interfered with his bodybuilding 
career, it has not objectively been shown to be symptomatic.  
The Board finds, therefore, that the evidence fails to show 
that the veteran is incapable of obtaining or retaining 
gainful employment as a result of his service-connected 
residual scar.  Therefore, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1999) is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for a compensable initial rating for a residual 
scar from a liver biopsy is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Should the veteran's disability picture change, or 
should his service-connected disability become symptomatic, 
he may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant 
compensable initial ratings for the veteran's residual scar 
from a liver biopsy.  



ORDER

The initial rating for the veteran's residual scar from a 
liver biopsy is appropriate, and entitlement to a compensable 
evaluation is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

